                        IN THE UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION

OMORFIA VENTURES, INC.,                               )
                                                      )
         Plaintiff,                                   )      Case No. 3:19-cv-0794
                                                      )      District Judge Richardson
v.                                                    )      Magistrate Judge Newbern
                                                      )
POSH BRIDAL COUTURE, LLC, MARIE                       )
SUCHY, and DEAN SUCHY,                                )
                                                      )
         Defendants.                                  )

                 MEMORANDUM OF LAW IN SUPPORT OF MOTION TO
                          DISMISS BY DEFENDANTS

         In this action, Plaintiff attempts to bootstrap certain tort claims as part of a contract

dispute over the sale of a business. However, Plaintiff fails to state viable tort-based claims

under any legal theory. Alternatively, the facts alleged conflict with the tort actions asserted.

Therefore, pursuant to Fed. R. Civ. P. 12(b)(6) the tort-based claims alleged in the lawsuit, and

associated requests for punitive and exemplary damages, are subject to dismissal. Further, to the

extent this Court dismisses Plaintiff’s fraud-based claims, certain relevant written contract

provisions act to cap Plaintiff’s recoupable damages.

                                      RELEVANT FACTS

         This dispute arises from a commercial transaction involving the sale of a business located

in Tennessee. On March 6, 2019, Plaintiff, Omorfia Ventures, Inc. (“Buyer”) entered into an

Asset Purchase Agreement (“APA”) with Defendant, Posh Bridal Couture, LLC (“Seller”). See

Complaint (“Compl.”) (Doc. No. 1) at ¶ 25; Exh. 1. Defendants, Marie Suchy (“Ms. Suchy”)

and Dean Suchy (“Mr. Suchy”) are not parties to the APA. See Compl. at Exh. 1. Under the

APA, Buyer purchased substantially all of the assets of Posh Bridal Tennessee, a bridal boutique




{01967430.4 }
     Case 3:19-cv-00794 Document 12 Filed 10/28/19 Page 1 of 11 PageID #: 98
business located in Nashville, Tennessee, from Seller. Id. at ¶ 26. The APA provides that all

disputes related to its provisions are governed by and construed with Tennessee state law. Id. at

Exh. 1, § 15(e).

        Approximately 6 months after this purchase, on October 11, 2019, Buyer initiated the

above-captioned action against Seller, Seller’s owner, Ms. Suchy, and the owner’s husband, Mr.

Suchy, alleging that after the sale, Buyer learned that certain business information and financial

records provided as part of the sale transaction were not accurate. Id. at ¶ 38. Buyer asserts 4

separate causes of action: (a) a breach of contract claim against the Seller; (b) a fraudulent

inducement to contract/promissory fraud claim against the Seller, Ms. Suchy, and Mr. Suchy; (c)

a fraud and intentional misrepresentation claim against the Seller, Ms. Suchy, and Mr. Suchy;

and (d) a negligent misrepresentation claim against the Seller, Ms. Suchy and Mr. Suchy. Id. at ¶

67-98. Buyer seeks compensatory, punitive, and exemplary damages for not less than $350,000,

“costs, losses and fees related to the substantial resources needed to address Defendants’ willful

and malicious actions and/or omissions; an award of reasonable attorney’s fees and costs, and

pre- and post-judgment interest. Id. at p. 11-12.

                     RELEVANT PROCEDURAL BASIS FOR RELIEF

       Rule 12(b)(6) Standard

       Although a complaint need only contain a “short and plain statement of the claim

showing that the pleader is entitled to relief,” this statement must nevertheless contain “factual

content that allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 677-78 (2009) quoting FED. R. CIV. P.

8(a)(2). To survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to “state a claim to relief that is plausible on its face.” Id. at 678 quoting Bel




                                  {01967430.4 }2
    Case 3:19-cv-00794 Document 12 Filed 10/28/19 Page 2 of 11 PageID #: 99
Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007). “Plausibility . . . is not akin to a

‘probability requirement,’ but it asks for more than a sheer possibility that a defendant has acted

unlawfully.” Id. “[W]here the well-pleaded facts do not permit the court to infer more than the

mere possibility of misconduct, the complaint has alleged – but it has now ‘show[n]’ – that the

pleader is entitled to relief.” Id. at 679 quoting FED. R. CIV. P. 8(a)(2).

       Rule 9(b) Heightened Pleading Standard

       A pleading that contains allegations of fraud, however, must satisfy a heightened

pleading standard under Federal Rule of Civil Procedure 9(b), which states:

               In alleging fraud or mistake, a party must state with particularity
               the circumstances constituting fraud or mistake. Malice, intent,
               knowledge, and other conditions of a person’s mind may be
               alleged generally.

FED. R. CIV. P. 9(b). To satisfy this standard, a pleading must contain allegations of the “time,

place and content of the misrepresentations; the defendant’s fraudulent intent; the fraudulent

scheme; and the injury resulting from the fraud. Power & Tel. Supply Co. v. SunTrust Banks,

Inc., 447 F.3d 923, 931 (6th Cir. 2006). Moreover, “allegations of fraudulent misrepresentation

must be made with sufficient particularity and with a sufficient factual basis to support an

inference that they were knowingly made.” Advocacy Org. for Patients and Providers v. Auto

Club Ins. Assoc., 176 F.3d 315, 322 (6th Cir. 1999).

                                           ARGUMENT

       Buyer Fails to State Viable Fraud-Based or Negligent Misrepresentation Tort
       Claims.

       Buyer asserts two separate fraud claims against Seller, Ms. Suchy and Mr. Suchy in this

action: (a) fraud/intentional misrepresentation; and (b) fraudulent inducement/promissory fraud.

See Compl. at ¶ 73-90. Buyer also alleges a negligent misrepresentation claim against these




                                 {01967430.4 }3
   Case 3:19-cv-00794 Document 12 Filed 10/28/19 Page 3 of 11 PageID #: 100
same parties. Id. at ¶ 91-98. In sum, Buyer alleges that Seller, Ms. Suchy, and Mr. Suchy

intentionally and/or negligently misrepresented, concealed and/or omitted certain “business

information and financial records” in the commercial transaction at issue to induce Buyer to

purchase the bridal boutique business. Id. at ¶ 38-98. These claims, however, are subject to

dismissal because, even taking Buyer’s allegations as true, Seller, Ms. Suchy and Mr. Suchy had

no duty to disclose the facts at issue in this arms-length commercial transaction.

         A.     Intentional Misrepresentation/Fraud Claim in General

         The Tennessee Supreme Court has stated that intentional misrepresentation and fraud

“are different names for the same of action,” and in cases involving these torts, it “suggest[s] that

th[e] term [intentional misrepresentation] should be used exclusively” Hodge v. Craig, 382

S.W.3d 325, 342-43 (Tenn. 2012). The fraud and intentional misrepresentation cause of action

then, will be addressed, moving forward, solely as an intentional misrepresentation claim.

         To plead a plausible claim for intentional misrepresentation, a plaintiff must allege

sufficient facts to show:

                (1) that the defendant made a representation of a present or past
                fact; (2) that the representation was false when it was made; (3)
                that the representation involved a material fact; (4) that the
                defendant made the representation recklessly without knowing it
                was true or false; (5) that the plaintiff did not know that the
                representation was false when made and was justified in relying on
                the truth of the representation; and (6) that the plaintiff sustained
                damages as a result of the representation.

Id.

         B.     Fraudulent Inducement/Promissory Fraud Claim in General

         Under the doctrine of fraudulent inducement/promissory fraud, a future promise can

support a claim for intentional misrepresentation if it “was made with the intent not to perform.”

See City of Morristown v. AT&T Corp., 206 F.Supp.3d 1321, 1332 (E.D. Tenn. 2016) quoting



                                    {01967430.4 }4
      Case 3:19-cv-00794 Document 12 Filed 10/28/19 Page 4 of 11 PageID #: 101
Fowler v. Happy Goodman Family, 575 S.W.2d 496, 499 (Tenn. 1978). See also Power &

Telephone Supply Co., Inc. v. SunTrust Banks, Inc., 447 F.3d 923, 931 (6th Cir. 2006) (Courts

applying Tennessee law recognize a defendant’s promise to perform in the future implicates only

a promissory fraud claim and not an intentional misrepresentation claim).

       C.      Negligent Misrepresentation Claim in General

       The only difference under Tennessee law between an intentional misrepresentation claim

and a negligent misrepresentation claim is that a negligent misrepresentation claim does not

require that the misrepresentation be made “knowingly” or “without belief in its truth,” or

“recklessly” without regard to its truth or falsity. See PNC Multifamily Capital Institutional

Fund XXVI Ltd. P’ship v. Bluff City Cmty. Dev. Corp., 387 S.W.3d 525, 549 (W.D. Tenn. 2012)

quoting Metro. Gov’t v. McKinney, 852 S.W.2d 233, 237 (Tenn. Ct. App. 1992).

       D.      Duty to Disclose in Fraud-Based and Negligent Misrepresentation Claims

       Liability in fraud-based and negligent misrepresentation tort claims arises only in cases

where the party being held responsible “had a duty to disclose the facts at issue.” See PNC

Multifamily Capital Institutional Fund XXVI Ltd. P’ship, 387 S.W.3d at 547-550. Tennessee

courts have determined that a duty to disclose, in such situation, arises only in three distinct

circumstances: (1) “[w]here there is a previous definite fiduciary relation between the parties,”

(2) “[w]here it appears one or each of the parties to the contract expressly reposes a trust and

confidence in the other,” and (3) “[w]here the contract or transaction is intrinsically fiduciary and

calls for perfect good faith.” Shah v. Racetrac Petroleum Co., 338 F.3d 557, 571 (6th Cir. 2003)

quoting Domestic Sewing Mach Co. v. Jackson, 83 Tenn. 418, 425 (Tenn. 1885). See also Sears

v. Gregory, 146 S.W.3d 610, 617 (Tenn. Ct. App. 2004). While there is implied in every

contract a duty of good faith and fair dealing and performance or enforcement of contracts, good




                                 {01967430.4 }5
   Case 3:19-cv-00794 Document 12 Filed 10/28/19 Page 5 of 11 PageID #: 102
faith, or the lack of it, is not an actionable tort. Shah, 338 F.3d at 572 quoting Solomon v. First

Am. Nat’l Bank, 774 S.W.2d 935, 945 (Tenn. Ct. App. 1989).

        E.      No Duty to Disclose in Instant Commercial Transaction

        Buyer makes no allegation in the lawsuit that any previous fiduciary duty existed

between the parties. See generally Compl. Nor is the APA, on its face, “intrinsically fiduciary.”

Id. at Exh 1.     In fact, Buyer affirmatively represents in the APA that it “has sought such

accounting, legal, and tax advice . . . considered necessary to make an informed decision about

entering into this Agreement.” Id. at Exh. 1 at § 6(b). Nor is it alleged in the lawsuit that the

parties were in a confidential relationship. What is alleged is that after “numerous discussions

and negotiations between the parties,” Seller and Buyer entered into an arm’s length commercial

transaction. Id. at ¶ 21-25. Since none of the Domestic Sewing categories apply, no duty to

disclose arose in this business transaction.

        In response to this argument, Buyer may argue for a broader interpretation of Tennessee

law based on cases in which Tennessee courts analyzed a fraud claim without referring to the

limits Domestic Sewing imposes. See e.g. Simmons v. Evans, 206 S.W.2d 295, 296 (Tenn. 1947)

However, these Simmons line of cases only related to consumer transactions, not commercial

transactions, like the transaction at issue in this matter. Bearden v. Honeywell Intern. Inc., 720

F. Supp.2d 932, 941 (M.D. Tenn. 2010). Because there was no duty to disclose in this

commercial transaction falling within the Domestic Sewing categories, all of Buyer’s fraud-based

(and associated requests for punitive and exemplary damages) and negligence-based tort claims

in the lawsuit fail as a matter of law.




                                 {01967430.4 }6
   Case 3:19-cv-00794 Document 12 Filed 10/28/19 Page 6 of 11 PageID #: 103
       Alternatively, Buyer’s Fraudulent Inducement to Contract/Promissory Fraud Claim
       is Inapplicable to Facts.

       Further, Buyer’s attempt to assert a fraudulent inducement to contract/promissory fraud

claim, based on the facts alleged, is akin to fitting a square peg in a round hole. As previously

stated, a plaintiff asserting promissory fraud must allege that the defendant had no intent to

perform on a promise of future action. Kelly v. Int’l Capital Res., Inc., 231 F.R.D. 502, 518

(M.D. Tenn. 2005). Here, Buyer fails to allege that Seller, Ms. Suchy or Mr. Suchy had no

present intent to perform on the sale transaction. In fact, Buyer affirmatively state in the lawsuit

that the parties did, in fact, perform on the promise of future action at issue – the sale transaction

contemplated by the APA.         See Compl. at ¶ 37.         While Buyer alleges certain purported

misrepresentations made related to the sale transaction, it never specifically states such alleged

misrepresentations were made without any present intent to perform the sale transaction (because

the sale transaction was, indeed, performed). Accordingly, Buyer’s promissory fraud claim does

not fit within the framework of the allegations raised by it, and such claim, and damages

associated therein, is subject to dismissal.

       Alternatively, Buyer Fails to Allege a Negligent Misrepresentation Claim Against
       Mr. Suchy.

       Tennessee     has   adopted     the     Restatement    of   Torts’   definition   of   negligent

misrepresentation. RESTATEMENT (SECOND) OF TORTS § 552. See also Robinson v. Omer, 952

S.W.2d 423, 427 (Tenn. 1997).          Pursuant to this definition, the plaintiff can recover by

establishing that:

               (1) the defendant is acting in the course of his business, profession,
               or employment, or in a transaction in which he has a pecuniary (as
               opposed to gratuitous) interest; and (2) the defendant supplied
               faulty information meant to guide others in their business
               transactions; and (3) the defendant fails to exercise reasonable care




                                 {01967430.4 }7
   Case 3:19-cv-00794 Document 12 Filed 10/28/19 Page 7 of 11 PageID #: 104
                  in obtaining or communicating the information; and (4) the
                  plaintiff justifiably relies upon the information.

Id.

         Nowhere in the lawsuit does Buyer allege that Mr. Suchy had any pecuniary interest in

Seller or in the transaction at issue. See generally Compl. In fact, Buyer affirmatively states in

the lawsuit that only Ms. Suchy owns, operates and manages Seller, the only party to the

contractual transaction. See Compl. at ¶ 9. Buttressing this assertion is the fact that Seller’s

corporate filings with the Office of the Minnesota Secretary of State do not list Mr. Suchy as

holding any corporate role or title with the Seller. See Motion to Dismiss by Defendants

(“Motion”) at Exhibit A.1

         Further, even if this Court takes Buyer’s allegation as true that Mr. Suchy works in the

banking industry as a commercial loan officer, no allegation is made in the lawsuit that Mr.

Suchy acted in the “course of his business, profession or employment” as a commercial loan

officer in the actions alleged by Buyer. See Compl. at ¶ 13. Alleging that an non-officer spouse

who happens to work in a certain industry used purported industry-specific knowledge to make

certain misrepresentations related to a transaction that he was not a party to, arises, at best, to

“plausibility” standard instead of the “probability” standard required to withstand a Rule 12

motion to dismiss. See Ashcroft, 556 U.S. at 677-78. In sum, Buyer’s failure to state a claim for

negligent misrepresentation against Mr. Suchy warrants his dismissal as a party to the claim.




1
 A true and correct copy of the certified records for the Office of the Minnesota Secretary of State pertaining to the
corporate filings by Posh Bridal Couture are attached to the Motion as Exhibit A. On a motion to dismiss, a court
may consider “public records . . . and exhibits attached to defendant’s motion to dismiss so long as they are . . .
central to the claims contained therein.” See Erie County, Ohio v. Morton Salt, Inc., 702 F.3d 860, 863 (6th Cir.
2012) quoting Bassett v. Nat’l Coll. Athletic Ass’n, 528 F.3d 426, 430 (6th Cir. 2008).


                                    {01967430.4 }8
      Case 3:19-cv-00794 Document 12 Filed 10/28/19 Page 8 of 11 PageID #: 105
        Buyer’s Damage Relief is Explicitly Limited by the APA.

        To the extent this Court dismisses Buyer’s fraud-based claims, Buyer’s sole remedy for

the damages it alleges in the lawsuit is set forth in the APA. Section 8(a) of the APA provides:

                 8.     Mutual Indemnification.

                 (a)      Seller hereby agrees to indemnify and hold Purchaser and
                 its members, officers, employees, agents, representatives,
                 successors and assigns (collectively, the “Purchaser Indemnified
                 Parties”) harmless from any and all liabilities, losses, claims,
                 judgments, damages, expenses, and costs (including without
                 limitation, reasonable counsel fees and costs and expenses incurred
                 in connection herewith) (collectively, “Losses”) that a Purchaser
                 Indemnified Party may suffer or incur by reason of the breach or
                 inaccuracy of any of the covenants, representations, or warranties
                 of Seller contained in this Agreement or in any document or
                 instrument delivered pursuant to this Agreement and against
                 liabilities and obligations of Seller arising or before the Closing
                 Date with respect to the Business or the Assets.

See Compl. at Exh. 1, § 8(a). As it relates to potentially recoupable damages incurred by Buyer

from Seller pursuant to Section 8(a) of the APA, Section 8(f) of the APA states:

                 (f)    Seller’s Threshold and Cap. Seller shall not be obligated to
                 provide any indemnification for Losses pursuant to claims for
                 breaches of representation and warranties unless the aggregate
                 amount of Losses incurred by Purchaser with respect to such
                 breaches of representation and warranties exceeds the Threshold of
                 $10,000. Where the Losses exceed the Threshold, in which case
                 Buyer will be liable for the full amount of such Losses, without
                 regard to the Threshold and the Seller’s aggregate liability to
                 provide indemnification for Purchaser’s Losses shall not exceed
                 the Cap of $55,000.

Id. at § 8(f).

        The law in Tennessee is clear and unambiguous regarding the construction of damage-

limitation in commercial contracts. In the absence of fraud, such damage-limitation clauses in

contracts will be upheld. Shockley v. Wedlo, Inc., 1988 WL 159166, at *2 (E.D. Tenn. Aug. 29,

1988) citing Houghland v. Sec. Alarm & Servs., Inc., 755 S.W.2d 769, 773 (Tenn. 1988).



                                  {01967430.4 }9
    Case 3:19-cv-00794 Document 12 Filed 10/28/19 Page 9 of 11 PageID #: 106
       While Seller strongly disputes that it made any misrepresentations to Buyer in this

commercial transaction, to the extent Buyer is claiming misrepresentations were made, Seller’s

liability to Buyer for such monetary damages, which the APA defines to include “any and all . . .

damages, expenses, and costs (including, without limitation, reasonable counsel fees and costs

and expenses incurred in connection therewith)[,] . . . shall not exceed the Cap of $55,000.” See

Compl. at Exh. 1 at § 8(a) and § 8(f). In the lawsuit, Buyer seeks to recoup several categories of

damages “not less than $350,000.00,” as well as “costs, losses and fees,” “attorney’s fees and

costs,” and “pre- and post-judgment interest”. Id. at p. 12. However, the APA explicitly limits

Buyer’s ability to recoup the damages claimed as part of it causes of actions asserted by it, and,

then, only, at most, at a $55,000 cap. Id. at Exh. 1 at § 8(f). See also Moran Indus. v. Mr.

Transmission of Chattanooga, Inc., 725 F.Supp.2d 712, 717-18 (E.D. Tenn. 2010) (if the

contractual language is clear and unambiguous, the literal meaning controls the outcome of the

dispute). For these reasons, Seller requests that this Court dismiss any request by Buyer for

monetary relief that is contrary to the relief potentially recoupable under the clear and

unambiguous damage-limitation clause contained in the Agreement.

                                        CONCLUSION

       For the reasons stated herein, the Motion should be granted in full.




                                             Respectfully submitted,


                                                    /s/ Sean C. Kirk
                                              Sean C. Kirk (BPR No. 22878)
                                              Bone McAllester Norton, PLLC
                                              511 Union Street, Suite 1600
                                              Nashville, TN 37219



                                {01967430.4 }10
  Case 3:19-cv-00794 Document 12 Filed 10/28/19 Page 10 of 11 PageID #: 107
                                             Phone: 615-238-6307
                                             skirk@bonelaw.com

                                            Counsel for Defendants




                               CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing memorandum was filed
electronically. Notice of this filing will be sent by operation of the Court’s electronic filing
system this 28th day of October 2019:

J. Cole Dowsley, Esq.
1801 West End Ave., Suite 1550
Nashville, TN 37203

                                                   /s/ Sean C. Kirk
                                                   Sean C. Kirk




                                {01967430.4 }11
  Case 3:19-cv-00794 Document 12 Filed 10/28/19 Page 11 of 11 PageID #: 108
